DETAILED ACTION
This action is in response to the RCE dated 02/23/2022 in which claims 1 and 8 have been amended, and claims 2 and 9 have been canceled; thus claims 1, 3-8 and 10-14 are pending and ready for examination.
Continued Examination Under 37 CFR 1.114
The information disclosure statement(s) (IDS) submitted A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/23/2022  has been entered.
 Response to Amendment
The previous 35 U.S.C. 102(a)(1) rejections citing Falath are withdrawn in view of the Applicants’ arguments and amendments.
The previous 35 U.S.C. 103 rejections citing Falath in view of Vuong are withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “at least one bacteria”, however there is already an “at least one bacteria” in claim 4 from which claim 5 depends, and thus there is confusion as to whether the “at least on bacteria” in claim 5 is to refer to the same “at least one bacteria” or a different “at least one bacteria”, and thus if the claims require minimized biofouling against one or multiple bacteria. For purposes of compact prosecution it will be interpreted to be the same “at least one bacteria”. Claim 5 should be changed to recite “the at least one bacteria”. 
Claim 12 recites the limitation “at least one bacteria”, however there is already an “at least one bacteria” in claim 11 from which claim 12 depends, and thus there is confusion as to whether the “at least on bacteria” in claim 12 is to refer to the same “at least one bacteria” or a different “at least one bacteria” and thus if the claims require minimized biofouling against one or multiple bacteria. For purposes of compact prosecution it will be interpreted to be the same “at least one bacteria”. Claim 12 should be changed to recite “the at least one bacteria”.
Claims 3-7 are rejected for depending from an indefinite claim.
Claim Objections
Claim 1, 3 and 10 are objected to because of the following informalities:  Claim 1 recites the limitation “mixed with Arabic gum”; even though it is not more correctly refer to as “the Arabic gum”, since the polymer membrane is disclosed to consist of polysulfide and Arabic gum, it is clear that “Arabic gum” refers to the already mention “Arabic gum”, since the scope of a claim would be reasonably ascertainable by those skilled in the art, then the claim is not indefinite, 2173.05(e), however it should be corrected.
Claims 3 and 10 also recite limitations to “Arabic gum” with being proceeded by “the” but are similarly seen as clear to one of skill in the art, but should also be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yehia Manawi, Viktor Kochkodan, A.W. Mohammad, Muataz Ali Atieh, Arabic gum as a novel pore-forming and hydrophilic agent in polysulfone membranes, Journal of Membrane Science, Volume 529, 2017, Pages 95-104  (hereinafter “Manawi”).
claim 8 Manawi discloses a water treatment method comprising: 
providing a polymer membrane consisting of polysulfone and Arabic gum, wherein the polysulfone is mixed with the Arabic gum such that the polysulfone and the Arabic gum are incorporated with one another (Sec. 2.2.), wherein the polymer membrane minimizes biofouling (Sec. 3.9., 3.10.); 
providing an untreated water stream; and treating the untreated water stream by directing it through the polymer membrane (Secs. 2.3.5., 3.7., 3.8., 3.9.). 
Regarding claim 10 Manawi discloses the water treatment method of claim 8, wherein the polymer membrane includes between 0.1-3% by weight of Arabic gum (abstract, Table 1, Sec. 2.2.).
Regarding claim 11-12 Manawi discloses the water treatment method of claim 8, wherein the polymer membrane minimizes biofouling against at least one bacteria including; E. coli, which is Gram-negative; Secs. 2.3.6. and 3.10. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yehia Manawi, Viktor Kochkodan, A.W. Mohammad, Muataz Ali Atieh, Arabic gum as a novel pore-forming and hydrophilic agent in polysulfone membranes, Journal of Membrane Science, Volume 529, 2017, Pages 95-104  (hereinafter “Manawi”) in view of US 3,386,585 (hereinafter “Weyand”).
Regarding claim 1 Manawi discloses a water treatment system comprising: 
a water tank including an inlet; and a polymer membrane contained within the water tank (membrane is placed in dead end filtration, i.e. dead-end Sterlitech HP4750X stirred cell, and therefore inherently includes a tank that houses the membrane and an inlet, wherein the water tank is configured such that an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane), 
wherein the polymer membrane consists of polysulfone and Arabic gum, wherein the polysulfone is mixed with Arabic gum such that the polysulfone and the Arabic gum-is are incorporated with the polymer one another (Sec. 2.2.) so as to minimize biofouling (Sec. 3.9., 3.10.);
Manawi discloses a dead end filtration and thus does not disclose an inlet in fluid communication with the outlet, such that an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet. 
However Weyand discloses a filter holder, wherein the filter is contained within a housing made of two halve 1 and 5 (i.e. which form i.e. “a fluid tank” to contain the filter), wherein the tank includes an inlet 2 in fluid communication with an outlet 6, i.e. wherein the fluid tank is configured such that an untreated fluid stream entering at the inlet is treated by passing the untreated fluid stream through the polymer membrane before the treated fluid stream exits at the outlet, where functionally the filter may be used for water and thus be a “water tank”; and is disclosed to be a general fluid filter holder for application in many fields (C1/L66-C2/L66).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the membrane system of Manawi by using for the filtration assembly the filter holder having a tank with inlet and outlet that contains the filter membrane and causes fluid entering the inlet to pass through the membrane and then the outlet as disclosed by Weyand in order to treat water in a continuous process that does not require reloading the tank with water, and because this involves the use of a known general membrane filter holder for filtering fluids.
Note: with regard to the limitation “wherein the water tank is configured such that an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet”, this is a functional limitation and thus does not positively claim “an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet”. This functional limitation does not further define over the prior art because the structure disclosed by Manawi in view of Weyand would be capable of functioning such that an untreated water stream entering at the inlet is treated by passing the untreated water stream through the polymer membrane before the treated water stream exits at the outlet; Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 3 Manawi in view of Weyand discloses the water treatment system of claim 1, wherein the polymer membrane includes between 0.1-3% by weight of Arabic gum (abstract, Table 1, Sec. 2.2.).
claim 4-5 Manawi in view of Weyand discloses the water treatment system of claim 1, wherein the polymer membrane minimizes biofouling against at least one bacteria including; E. coli, which is Gram-negative; Secs. 2.3.6. and 3.10.
Regarding claim 6 Manawi in view of Weyand discloses the water treatment system of claim 1, wherein the untreated water stream is not seen to be positively claimed, as it is part of a functional limitation (see the rejection of claim 1) and thus this claim is seen to be further limiting  the functional limitation and is itself a functional limitation. Where specifically the membrane of Manawi in view of Weyand would be capable of treating untreated water including sewage, seawater, and ground water; and thus this functional limitation does not further define over the prior art because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 7 Manawi discloses the water treatment system of claim 1, wherein the untreated water stream is not seen to be positively claimed, as it is part of a functional limitation (see the rejection of claim 1) and thus this claim is seen to be further limiting the functional limitation and is itself a functional limitation. Where specifically the membrane of Manawi in view of Weyand would be capable of removing from the untreated water stream at least one of the group consisting of a fungus, a virus, and a protozoa; and thus this functional limitation does not further define over the prior art because claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yehia Manawi, Viktor Kochkodan, A.W. Mohammad, Muataz Ali Atieh, Arabic gum as a novel pore-forming and hydrophilic agent in polysulfone membranes, Journal of Membrane Science, Volume 529, 2017, Pages 95-104  (hereinafter “Manawi”) in view of EP 1080777 A1 (hereinafter “Hamada”).
Regarding claims 13-14 Manawi discloses the water treatment method of claim 8, but does not disclose wherein the untreated water stream is at least one selected from the group consisting of sewage, seawater, and ground water or (to claim 14) wherein the polymer membrane removes from the untreated water stream at least one of the group consisting of a fungus, a virus, and a protozoa.
However Hamada discloses a polysulfone membrane which is resistant to contamination that is used for purification of water from rivers, wells and seas, and specifically for removing bacteria and viruses; [0001], [0006], [0010].
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Manawi by substitution for the source water, water from rivers, wells and seas and filtering it to remove bacteria and viruses as disclosed by Hamada because this is a known method of using similar polysulfone membrane’s which are resistant to contamination/biofouling.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773